03/23/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: PR 20-0004


                                      PR 20-0004
                                                                          FILED
                                                                          MAR 2 3 2020
IN RE THE PETITION OF                                                  Bovven Greenwood
                                                                            Spre
                                                                          (4.J     nte
                                                                              .F orn   Caouri'
                                                                                     .3n
                                                                 O Rc6rt.:
JENNIFER PEPPROCK SHANNON




      Jennifer Pepprock Shannon has petitioned this Court for admission to active status
in the State Bar of Montana after having been on inactive status since October 2019.
      IT IS ORDERED that upon payrnent of the appropriate fees to the State Bar of
Montana, Petitioner shall be adrnitted to the active practice of law in the state of
Montana.
      The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
                    `')
      DATED this C3 day of March, 2020.
                                                For the Court,




                                                              Chief Justice